AGREEMENT This Agreement (this "Agreement") is entered into as of June 29, 2007, by and among Satellite Security Corporation, a Nevada corporation ("SSCY"), Satellite Security Systems, Inc., a California corporation ("S3"), Zirk Engelbrecht, an individual ("Engelbrecht"), the holders of Secured Convertible Notes identified on the signature pages hereto (collectively, the "Noteholders"), with respect to the following facts: A.SSCY is a Nevada corporation whose common stock is registered under Section 12(b) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). B.SSCY owns (i) 1,000 shares of common stock (the "S3 Shares") of S3, representing 100% of the issued and outstanding capital stock of S3, and (ii) 65,041,831 shares of common stock (the "Orbtech Shares") of Orbtech Holdings, Ltd., a South African company ("Orbtech"), representing approximately 35% of the issued and outstanding capital stock of Orbtech. C.SSCY has entered into an Agreement dated as of February 23, 2007 (the "Orbtech Agreement") with Mr. Allen Harington ("Harrington"), pursuant to which SSCY has agreed to sell to Harington and Harington has agreed to purchase from SSCY all of the Orbtech Shares in exchange for a cash payment of 10 million South African Rand in accordance with the terms of such agreement. D.The Noteholders loaned an aggregate of $3.3 million (collectively, the "Loan") to SSCY on July 13, 2006 pursuant to and as evidenced by the terms of: (i) Subscription Agreements, (the “Subscription Agreements”), (ii) Secured Convertible Notes (each a "Note" and collectively, the "Notes"), (iii) a Security Agreement (the "Security Agreement"), including a description of the collateral (collectively, the "Collateral"), (iv) a Guaranty executed by S3 (the "Guaranty"), (v) a collateral agent agreement (the "Collateral Agent Agreement"), (vi) a Funds Escrow Agreement, (vii) Class A Common Stock Purchase Warrants, and (viii) Class B Common Stock Purchase Warrants (collectively, the "Loan Documents"), and in connection with the Loan were granted a security interest in substantial all of the assets of SSCY, including without limitation the S3 Shares, the Orbtech Shares and the Orbtech Agreement. E.Engelbrecht is a board member of SSCY and has served as its Chief Executive Officer since December 2006 and remains in such capacity as of the date hereof. F.SSCY and S3 are each in default under the Loan Documents.As of June 1, 2007, there is at least $3.5 million due and owing under the Loan Documents. G.Noteholders have indicated their intent to exercise their remedies under, among other sources of authority, the California Uniform Commercial Code (the "UCC") and Section9620 thereof, pursuant to which they may accept collateral in satisfaction of the obligation(s) secured by such collateral.More particularly, Noteholders and/or the Agent (as defined below) on their behalf, as collateral agent, desire to accept some of the Collateral, as described in this Agreement, in partial satisfaction of the obligations under the Notes pursuant to UCC § 9620(a), subject to obtaining the consent of SSCY and S3 as required by, among other sections of the UCC, UCC
